Exhibit 10.65

June 16, 2006

Mr. Richard A. Boehne

c/o The E. W. Scripps Company

312 Walnut Street

2800 Scripps Center

Cincinnati, OH 45202

 

Re: Employment Agreement

Dear Rich:

The E. W. Scripps Company (the “Company”) agrees to employ you and you agree to
accept such employment upon the following terms and conditions:

l. Term. Subject to the provisions for earlier termination provided in paragraph
10 below, the term of your employment hereunder shall become effective as of
June 16, 2006 and shall continue through and until June 15, 2009. Such period
shall be referred to as the “Term,” notwithstanding any earlier termination of
your employment for any reason. The Company shall provide you with at least
ninety (90) days’ notice prior to the expiration of the Term if the Company does
not intend to continue to employ you beyond the expiration of the Term. If the
Company does not provide you with such notice and the parties do not otherwise
agree in writing to renew, extend, or replace this agreement, the Term shall
automatically renew for one one-year term.

2. Duties. You will be the Executive Vice President and Chief Operating Officer
of the Company, reporting to the President and Chief Executive Officer of the
Company (“Reporting Senior”). You agree to devote substantially all your
business time, and apply your best reasonable efforts, to promote the business
and affairs of the Company and its affiliated companies during your employment.
You will perform such duties and responsibilities commensurate with your
position and title during the Term, and as may be reasonably assigned to you
from time to time by your Reporting Senior. You shall not, without the prior
written consent of the Company, directly or indirectly, during the Term, other
than in the performance of duties naturally inherent to the businesses of the
Company and in furtherance thereof, render services of a business, professional,
or commercial nature to any other person or firm, whether for compensation or
otherwise; provided, however,



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 2

 

that so long as it does not interfere with the performance of your duties
hereunder, you may serve as a director, trustee or officer of, or otherwise
participate in, educational, welfare, social, religious, civic or trade
organizations. Your principal place of business shall be in Cincinnati, OH.

3. Compensation.

(a) Annual Salary. For all the services rendered by you in any capacity under
this Agreement, the Company agrees to pay you Six Hundred Fifty Thousand Dollars
($650,000.00) a year in base salary (“Annual Salary”), less applicable
deductions and withholding taxes, in accordance with the Company’s payroll
practices as they may exist from time to time during the Term. Your Annual
Salary may be increased by the Company’s Compensation Committee in conjunction
with your annual performance review conducted pursuant to the guidelines and
procedures of the Company applicable to similarly situated executives, but in no
event shall your Annual Salary be less than the annual salary amount established
under this paragraph 3(a) for the immediately previous calendar year.

(b) Bonus. You shall participate in the Company’s executive bonus plan with a
target bonus opportunity of 70% of your Annual Salary as established under
paragraph 3(a) (“Bonus”). The Bonus amount actually paid shall be based on your
attainment, within the range of the minimum and maximum performance objectives,
of strategic and financial goals established for you by the Company and approved
by the Company’s Compensation Committee. If you are employed for only part of
any calendar year during the Term, your Bonus will be prorated accordingly. The
Company shall pay to you any Bonus under this paragraph 3(b) by no later than
March 15 of the following calendar year.

(c) Long-Term Incentive Plans. During your employment hereunder, you shall be
eligible to participate in all equity incentive plans of the Company, including
but not limited to, the Company’s 1997 Long-Term Incentive Plan, as amended, or
any successor to such plan, applicable to similarly situated executives of the
Company as shall be determined by the Company’s Compensation Committee.

4. Benefits. During your employment hereunder, you shall be entitled to
participate in any employee retirement, pension and welfare benefit plan or
program available to similarly situated executives of the Company, or to the
Company’s employees generally, as such plans and programs may be in effect from
time to time, including, without limitation, pension, profit sharing, savings,
estate preservation and other retirement plans or programs, 401(k), medical,
dental, life insurance, short-term and long-term disability insurance plans, and
all other plans that the Company may have or establish from time to time and in
which you would be entitled to participate under the terms of the applicable
plan. This provision is not intended, nor shall it have the effect of, reducing
any benefit to which you were



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 3

 

entitled as of the effective date of this Agreement. However, this provision
shall not be construed to require the Company to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement. You shall be entitled to be reimbursed
by the Company for tax and financial planning up to a maximum of $15,000 per
year, and for the annual membership fees and other dues associated with one
luncheon club. In addition, the Company shall pay the costs of an annual “senior
executive” physical examination. You shall be entitled to no less than five
(5) weeks of PTO per calendar year.

5. Business Expenses. During your employment hereunder, the Company shall
reimburse you for reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to similarly situated
executives of the Company.

6. Entitlements in Event of Death. In the event of your death during your
employment hereunder, your beneficiary or estate shall, for the one-year period
following your death, receive payments equal to your Annual Salary. Also, your
family members who are covered under a Company medical plan at the time of your
death shall be entitled to receive commensurate medical coverage at the
Company’s expense throughout this same one-year period. In addition, your
beneficiary or estate shall receive (i) any Bonus earned in the prior calendar
year, but that has not yet been paid; and (ii) the amount equal to the target
bonus opportunity described in paragraph 3(b) above, pro-rated to cover the time
period commencing on January 1 of the calendar year of your death and ending one
(1) year after your death. The payments reflected in 6(i) and (ii) above shall
be payable, less applicable deductions and withholding taxes, by March 15th of
the year immediately following the relevant calendar year. In addition, your
beneficiary or estate shall be entitled to any vested benefits accrued and
earned by you hereunder, in each case up to and including the date of your
death. In the event of your death after the termination of your employment while
you are entitled to receive compensation under paragraph 10(d), your beneficiary
or estate shall receive any Annual Salary payable under paragraph 10(d)(i) up to
the date on which the death occurs.

7. Entitlements in Event of Permanent Disability. In the event of your permanent
disability during your employment hereunder (as defined under and covered by a
Company employee disability plan), your employment shall immediately terminate.
However, for the one-year period beginning on the date of such disability, you
shall continue to receive payments equal to your Annual Salary. Also, your
family members who are covered under a Company medical plan at the time of your
permanent disability shall be entitled to receive commensurate medical coverage
at the Company’s expense for that same one-year period. In addition, you shall
receive (i) any Bonus earned in the prior calendar year, but that has not yet
been paid; and (ii) the amount equal to the target bonus opportunity described
in



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 4

 

paragraph 3(b) above, pro-rated to cover the time period commencing on January 1
of the calendar year in which your permanent disability occurs and ending one
(1) year after you become permanently disabled. The payments reflected in 7(i)
and (ii) above shall be payable, less applicable deductions and withholding
taxes, by March 15th of the year immediately following the relevant calendar
year. In addition, you shall be entitled to any vested benefits accrued and
earned by you hereunder, in each case up to and including the date of your
permanent disability, and any amount payable to you pursuant to the applicable
disability plan.

8. Change in Control Protections. You shall be included in and covered by the
Company’s Senior Executive Change in Control Plan, which is incorporated herein
by reference. In the event that such plan is terminated or you are excluded from
the plan for any reason during the Term, the Company agrees to promptly amend
this Agreement so that you are similarly covered and eligible for the same
benefits and protection thereunder.

9. Non-Competition, Confidential Information, Etc.

(a) Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company, you will not
engage in any other business activity that would otherwise conflict with your
duties and obligations (including your commitment of substantially all business
time) under this Agreement. You agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for any business competitive with any business of the Company,
without the prior written consent of the Company; provided, however, that this
provision shall not prevent you from investing as a less-than-one-percent
(1%) stockholder in the securities of any company listed on a national
securities exchange or quoted on an automated quotation system. The Non-Compete
Period shall cover the entire Term; provided, however, that, if your employment
terminates before the end of the Term, the Non-Compete Period shall terminate,
if earlier, (i) six (6) months after you terminate your employment for Good
Reason or the Company terminates your employment without Cause, or on such
earlier date as you may make the election under paragraph 9(i) (which relates to
your ability to terminate your obligations under this paragraph 9(a) in exchange
for waiving your right to certain compensation and benefits); or (ii) twelve
(12) months after the Company terminates your employment for Cause. (Defined
terms used without definitions in the preceding sentence have the meanings
provided in paragraphs 10(a) and (b).)

(b) Confidential Information. You agree that, during the Term or at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of the Company, or disclose to any third party, any information
relating to the Company or any of its affiliated companies which is proprietary
to the Company



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 5

 

or any of its affiliated companies (“Confidential Information”), including any
trade secret or any written (including in any electronic form) or oral
communication incorporating Confidential Information in any way (except as may
be required by law or in the performance of your duties under this Agreement
consistent with the Company’s policies); and (ii) you will comply with any and
all confidentiality obligations of the Company to a third party, whether arising
under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you.

(c) No Solicitation or Interference. You agree that, during the Term and for one
(1) year thereafter, you shall not, directly or indirectly:

 

  (i) employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of the Company or any of its
affiliated companies; or

 

  (ii) interfere with, disturb or interrupt the relationships (whether or not
such relationships have been reduced to formal contracts) of the Company or any
of its affiliated companies with any customer, supplier or consultant.

(d) Ownership of Works. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company or any of its affiliates during your employment
with the Company and/or any of its affiliated companies and any works in
progress resulting from such services, shall be works-made-for-hire and the
Company shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, whether such rights are now known or
hereafter defined or discovered, with the right to use the works in perpetuity
in any manner the Company determines in its sole discretion without any further
payment to you. If, for any reason, any of such results and proceeds are not
legally deemed a work-made-for-hire and/or there are any rights in such results
and proceeds which do not accrue to the Company under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
the Company shall have the right to use the work in perpetuity throughout the
universe in any manner the Company determines in its sole discretion without any
further payment to you. You shall, as may be requested by the Company from time
to time, do any and all things which the Company may deem useful or desirable to
establish or document the Company’s rights in any such results and proceeds,
including, without limitation, the execution



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 6

 

of appropriate copyright, trademark and/or patent applications, assignments or
similar documents and, if you are unavailable or unwilling to execute such
documents, you hereby irrevocably designate your Reporting Senior or his
designee as your attorney-in-fact with the power to execute such documents on
your behalf. To the extent you have any rights in the results and proceeds of
your services under this Agreement that cannot be assigned as described above,
you unconditionally and irrevocably waive the enforcement of such rights. This
paragraph 9(d) is subject to, and does not limit, restrict, or constitute a
waiver by the Company or any of its affiliated companies of any ownership rights
to which the Company or any of its affiliated companies may be entitled by
operation of law by virtue of being your employer.

(e) Litigation.

 

  (i) You agree that, during the Term, for one (1) year thereafter and, if
longer, during the pendency of any litigation or other proceeding, and except as
may be required by law or legal process, (x) you shall not communicate with
anyone (other than your own attorneys and tax advisors), except to the extent
necessary in the performance of your duties under this Agreement, with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving the Company or any of its
affiliated companies, other than any litigation or other proceeding in which you
are a party-in-opposition, without giving prior notice to the Company’s General
Counsel; and (y) in the event that any other party attempts to obtain
information or documents from you with respect to such matter, either through
formal legal process such as a subpoena or by informal means such as interviews,
you shall promptly notify the Company’s General Counsel before providing any
information or documents.

 

  (ii) You agree to cooperate with the Company and its attorneys, both during
and after the termination of your employment, in connection with any litigation
or other proceeding arising out of or relating to matters in which you were
involved prior to the termination of your employment. Your cooperation shall
include, without limitation, providing assistance to the Company’s counsel,
experts or consultants, and providing truthful testimony in pretrial and trial
or hearing proceedings. In the event that your cooperation is requested after
the termination of your employment, the Company will (x) seek to minimize
interruptions to your schedule to the extent consistent with its interests in
the matter; and (y) reimburse you for all reasonable and appropriate
out-of-pocket expenses actually incurred by you in connection with such
cooperation upon reasonable substantiation of such expenses.



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 7

 

  (iii) Except as required by law or legal process, you agree that you will not
testify in any lawsuit or other proceeding which directly or indirectly involves
the Company or any of its affiliated companies, or which may create the
impression that such testimony is endorsed or approved by the Company or any of
its affiliated companies. In all events, you shall give advance notice to the
Company’s General Counsel of such testimony promptly after you become aware that
you may be required to provide it. The Company expressly reserves its
attorney-client and other privileges except if expressly waived in writing.

(f) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company or any of its affiliated companies shall remain
the exclusive property of the Company. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy either may have, to deduct
from any monies otherwise payable to you the following: (i) all amounts you may
owe to the Company or any of its affiliated companies at the time of or
subsequent to the termination of your employment with the Company; and (ii) the
value of the Company property which you retain in your possession after the
termination of your employment with the Company. In the event that the law of
any state or other jurisdiction requires the consent of an employee for such
deductions, this Agreement shall serve as such consent.

(g) Non-Disparagement. During the Term hereof and for one (1) year following the
termination hereof for any reason, you shall not make, nor cause any one else to
make or cause on your behalf, any public disparaging or derogatory statements or
comments regarding the Company or its affiliated companies, or its officers or
directors; likewise the Company will not make, nor cause any one else to make,
any public disparaging or derogatory statements or comments regarding you.

(h) Injunctive Relief. The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You and the
Company acknowledge and agree that your violation of paragraphs 9(a) through
(h) of this Agreement may result in irreparable damage to the Company and/or its
affiliated companies and, accordingly, the Company may obtain injunctive and
other equitable relief for any breach or threatened breach of such paragraphs,
in addition to any other remedies available to the Company.

(i) Survival; Modification of Terms. The obligations set forth under paragraphs
9(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 8

 

obligations under paragraph 9(a) (but not under any other provision of this
Agreement) shall cease if you terminate your employment for Good Reason or the
Company terminates your employment without Cause and you notify the Company in
writing that you have elected to waive your right to receive, or to continue to
receive, termination payments and benefits under paragraphs 10(d)(i) through
(iv). You and the Company agree that the restrictions and remedies contained in
paragraphs 9(a) through (h) are reasonable and that it is your intention and the
intention of the Company that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable.

10. Termination.

(a) Termination for Cause. The Company may, at its option, terminate your
employment under this Agreement for Cause and thereafter shall have no
obligations under this Agreement, including, without limitation, any obligation
to pay Annual Salary or Bonus or provide benefits. “Cause” shall mean
exclusively: (i) embezzlement, fraud or other conduct that would constitute a
felony; (ii) willful unauthorized disclosure of Confidential Information;
(iii) your material breach of this Agreement; (iv) your gross misconduct or
gross neglect in the performance of your duties hereunder; (v) your willful
failure to cooperate with a bona fide internal investigation or investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other material reasonably known to be relevant to such an investigation, or the
willful inducement of others to fail to cooperate or to destroy or fail to
produce documents or other material; or (vi) your willful and material violation
of the Company’s written conduct policies, including but not limited to the
Company’s Employment Handbook and Ethics Code. The Company will give you written
notice prior to terminating your employment pursuant to (iii), (iv), (v), or
(vi), of this paragraph 10(a), setting forth the nature of any alleged failure,
breach or refusal in reasonable detail and the conduct required to cure. Except
for a failure, breach or refusal which, by its nature, cannot reasonably be
expected to be cured, you shall have twenty (20) business days from the giving
of such notice within which to cure any failure, breach or refusal under (iii),
(iv), (v), or (vi) of this paragraph 10(a); provided, however, that, if the
Company reasonably expects irreparable injury from a delay of twenty
(20) business days, the Company may give you notice of such shorter period
within which to cure as is reasonable under the circumstances.

(b) Good Reason Termination. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to the



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 9

 

Company no more than thirty (30) days after the occurrence of the event
constituting Good Reason. Such notice shall state an effective date no earlier
than thirty (30) business days after the date it is given. The Company shall
have ten (10) business days from the giving of such notice within which to cure
and, in the event of such cure, your notice shall be of no further force or
effect. Good Reason shall mean without your consent (other than in connection
with the termination or suspension of your employment or duties for Cause or in
connection with your Permanent Disability) exclusively: (i) the assignment to
you of duties or responsibilities substantially inconsistent with your
position(s) or duties; (ii) the withdrawal of material portions of your duties
described in paragraph 2; (iii) the relocation of your position outside the
Cincinnati, OH metropolitan area; (iv) the material breach by the Company of
this Agreement; or (v) the failure of any successor to all or substantially all
of the Company’s assets to assume the Company’s obligations under this
Agreement.

(c) Termination Without Cause. The Company may terminate your employment under
this Agreement without Cause or at any time during the Term by written notice to
you.

(d) Termination Payments/Benefits. In the event that your employment terminates
under paragraph 10(b) or (c), you shall thereafter receive through the end of
the Term, less applicable deductions and withholding taxes:

 

  (i) payments equal to your Annual Salary, as in effect on the date on which
your employment terminates, paid in accordance with the Company’s then effective
payroll practices;

 

  (ii) payments equal to your target bonus opportunity, as in effect on the date
on which your employment terminates, paid in accordance with the Company’s then
effective bonus payment practices;

 

  (iii) medical and dental insurance coverage provided under COBRA at no cost to
you (except as hereafter described) pursuant to the plans then covering the
employees of the Company (until the end of the Term or, if earlier, the date on
which you become eligible for medical and dental coverage from a third party);
provided, that, during the period that the Company provides you with this
coverage, an amount equal to the applicable COBRA premiums (or such other
amounts as may be required by law) will be included in your income for tax
purposes to the extent required by law and the Company may withhold taxes from
your compensation for this purpose; and provided, further, that you may elect to
continue your medical and dental insurance coverage under COBRA at your own
expense for the balance, if any, of the period required by law; and



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 10

 

  (iv) life insurance coverage pursuant to the policy then covering the
employees of the Company in the amount then furnished to the Company employees
at no cost (the amount of such coverage will be reduced by the amount of life
insurance coverage furnished to you at no cost by a third party employer).

Notwithstanding the foregoing, in the event your employment is terminated
pursuant to paragraphs 10(b) or (c) with less than eighteen (18) months
remaining in the Term, you will be entitled to the benefits described in
paragraphs 10(d)(i) – (iv) for a period of eighteen (18) months following the
effective date of termination. You understand and agree that notice given by the
Company in accordance with paragraph 1 that it does not intend to continue to
employ you beyond the expiration of the Term does not constitute termination
pursuant to paragraph 10(c).

(e) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 10(d) with respect to
medical and dental benefits and life insurance), participation in all the
Company benefit plans and programs will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs.

(f) Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or any of its affiliated companies and all board seats or other
positions in other entities you held on behalf of the Company. If, for any
reason, this paragraph 10(f) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of the Company, any
documents or instruments which the Company may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of the Company to execute any such
documents or instruments as your attorney-in-fact.

11. Severance Contingent On Release, Waiver and Non-Compete Agreement. If,
pursuant to paragraph 1, the Company gives proper notice that it does not intend
to employ you beyond the expiration of the Term, and your employment hereunder
ends as a result, if you execute and do not later revoke or materially violate
the Release, Waiver and Non-Compete Agreement in a form materially similar to
the document attached hereto as Exhibit A, you will be entitled to the benefits
described in paragraphs 10(d)(i) – (iv) for a period of twelve (12) months
following the end of your employment.



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 11

 

12. Company’s Policies. You agree that, during your employment hereunder, you
will comply with all of the Company’s written policies, including, but not
limited to, the Company’s Employee Handbook and Ethic Code.

13. Indemnification; D&O Liability Insurance. If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company or any of its affiliated companies, or were
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold you harmless to the fullest
extent permitted or authorized by the Company’s Articles of Incorporation or
Code of Regulations or, if greater, by the laws of the State of Ohio, against
all costs, expenses, liabilities and losses you incur in connection therewith.
Such indemnification shall continue even if you have ceased to be an officer,
director, employee or agent of the Company or any of its affiliated companies,
and shall inure to the benefit of your heirs, executors and administrators. The
Company shall reimburse you for all costs and expenses you incur in connection
with any Proceeding within 20 business days after receipt by the Company of a
written requests for such reimbursement and appropriate documentation associated
with such expenses. In addition, the Company agrees to maintain a director’s and
officer’s liability insurance policy or policies covering you at a level and on
terms and conditions commensurate to the coverage the Company provides other
similarly situated executives of the Company.

14. Notices. All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
any other person you designate in writing, and, if to the Company, to the
address shown on this Agreement (or any other address designated in writing by
the Company), with a copy, to the attention of the Company’s General Counsel.
Any notice given by mail shall be deemed to have been given three days following
such mailing.

15. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you or the Company except that the Company may
assign this Agreement to any affiliated company of or any successor-in-interest
to the Company.

16. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio.

17. No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on the Company or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 12

 

agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

18. Entire Understanding. Except where specifically stated otherwise herein,
this Agreement contains the entire understanding of the parties hereto relating
to the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties.

19. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

20. Supersedes Prior Agreements. With respect to the period covered by the Term,
this Agreement supersedes and cancels all prior agreements relating to your
employment by the Company or any of its affiliated companies.

21. Deductions and Withholdings, Payment of Deferred Compensation. All amounts
payable under this Agreement shall be paid less deductions and income and
payroll tax withholdings as may be required under applicable law and any
property (including shares of the Company’s Class A Common Stock), benefits and
perquisites provided to you under this Agreement shall be taxable to you as may
be required under applicable law. Notwithstanding any other provisions of this
Agreement to the contrary, no payment for any restricted shares or distribution
of any other deferred compensation shall be made sooner than the earliest date
permitted under the provisions of the Internal Revenue Code or the rules or
regulations promulgated thereunder, as in effect on the date of such payment, in
order for such payment to be taxable at the time of the distribution thereof
without imposition of penalty taxes under the American Jobs Creation Act of
2004.



--------------------------------------------------------------------------------

Richard A. Boehne

June 16, 2006

Page 13

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of the Company; after this Agreement has been executed by the Company
and a fully-executed copy returned to you, it shall constitute a binding
agreement between us.

 

Sincerely yours, THE E. W. SCRIPPS COMPANY By:  

 

Name:  

 

Title:  

 

ACCEPTED AND AGREED:

 

Richard A. Boehne

Dated:                     



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE, WAIVER AND NON-COMPETE AGREEMENT

This Release, Waiver and Non-Compete Agreement (the “Agreement”) is entered by
and between Richard A. Boehne (the “Executive”) and The E. W. Scripps Company
(the “Company”).

WITNESSETH:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated June 16, 2006 (the “Employment Agreement”);

WHEREAS, paragraph 11 of the Employment Agreement specifically provides that,
“[i]f, pursuant to paragraph 1, the Company gives proper notice that it does not
intend to employ [Executive] beyond the expiration of the Term, and
[Executive’s] employment hereunder ends as a result, if [Executive] execute[s]
and do[es] not later revoke or materially violate the Release and Waiver
Agreement in a form materially similar to the document attached hereto as
Exhibit A …, [Executive] will be entitled to the benefits described in
paragraphs 10(d)(i) – (iv) for a period of twelve (12) months following the end
of [Executive’s] employment”;

WHEREAS, the Company and Executive desire to enter into this Agreement to give
effect to the foregoing, and to agree on and/or reaffirm certain rights,
obligations and understandings that shall survive the Employment Agreement; and

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Employment Agreement and other valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:

1. Reference and Definitions. The Employment Agreement shall be incorporated
herein for reference, but only to the extent specifically called for hereunder.
The capitalized terms contained in this Agreement shall, to the extent they are
the same as those used in the Employment Agreement, shall carry the same meaning
as in the Employment Agreement.



--------------------------------------------------------------------------------

2. Severance and Other Benefits. In consideration for Executive executing and
not revoking or materially violating this Agreement and for his/her compliance
with its terms and those certain Covenants that shall survive the Employment
Agreement specified in paragraph 5 below, the Company shall provide the
following benefits to Executive, less any applicable deductions and withholding
taxes, for the twelve (12) months immediately following the expiration of his
employment:

 

  (i) payments equal to Executive’s Annual Salary, as in effect on the date on
which his employment expires, paid in accordance with the Company’s then
effective payroll practices;

 

  (ii) payments equal to Executive’s target bonus opportunity, as in effect on
the date on which his employment expires, paid in accordance with the Company’s
then effective bonus payment practices;

 

  (iii) medical and dental insurance coverage provided under COBRA at no cost to
Executive (except as hereafter described) pursuant to the plans then covering
the employees of the Company; provided, that, during the period that the Company
provides Executive with this coverage, an amount equal to the applicable COBRA
premiums (or such other amounts as may be required by law) will be included in
his income for tax purposes to the extent required by law and the Company may
withhold taxes from Executive’s compensation for this purpose; and provided,
further, that Executive may elect to continue his medical and dental insurance
coverage under COBRA at his own expense for the balance, if any, of the period
required by law; and

 

  (iv) life insurance coverage pursuant to the policy then covering the
employees of the Company in the amount then furnished to the Company employees
at no cost (the amount of such coverage will be reduced by the amount of life
insurance coverage furnished to you at no cost by a third-party employer).

 

2



--------------------------------------------------------------------------------

3. General Release and Waiver of Claims. In exchange for and in consideration of
the benefits described and set forth in paragraph 2 above, Executive, on behalf
of himself/herself and his/her successors, assigns, heirs, executors, and
administrators, hereby releases and forever discharges the Company and its
parents, affiliates, associated entities, representatives, successors and
assigns, and their officers, directors, shareholders, agents and employees from
all liability, claims and demands, actions and causes of action, damages, costs,
payments and expenses of every kind, nature or description arising out of
his/her employment relationship with the Company, or the ending of his/her
employment on                     , 200  . These claims, demands, actions or
causes of action include, but are not limited to, actions sounding in contract,
tort, discrimination of any kind, and causes of action or claims arising under
federal, state, or local laws, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, the Americans With Disabilities Act, and
any similar state or local laws. Executive further agrees that Executive will
neither seek nor accept any further benefit or consideration from any source
whatsoever in respect to any claims which Executive has asserted or could have
asserted against the Company. Executive represents to his/her knowledge neither
Executive nor any person or entity acting on Executive’s behalf or with
Executive’s authority has asserted with any federal, state, or local judicial or
administrative body any claim of any kind based on or arising out of any aspect
of Executive’s employment with the Company or the ending of that employment. If
Executive, or any person or entity representing Executive, or any federal,
state, or local agency, assert any such claim, this Release and Waiver Agreement
will act as a total and complete bar to recovery of any judgment, award,
damages, or remedy of any kind.,

 

3



--------------------------------------------------------------------------------

4. No Admission of Liability. It is understood and agreed that this Agreement is
a compromise of any alleged claims and that the making of this offer, the
entering into of this Agreement, and the benefits paid to Executive are not to
be construed as an admission of liability on the part of the Company, and that
all liability is expressly denied by the Company.

5. Non-Compete. In exchange for and in consideration of the benefits described
and set forth in paragraph 2 above Executive agrees that, for the twelve
(12) months following the effective date hereof, he/she shall not directly or
indirectly engage in or participate as an owner, partner, stockholder, officer,
employee, director, agent of or consultant for any business competitive with any
business of the Company, without the prior written consent of the Company;
provided, however, that this provision shall not prevent Executive from
investing as a less-than-one-percent (1%) stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system.

6. SURVIVING COVENANTS. EXECUTIVE AND THE COMPANY HEREBY ACKNOWLEDGE AND AFFIRM,
TO THE EXTENT APPLICABLE, THEIR RESPECTIVE CONTINUING OBLIGATIONS WITH RESPECT
TO THOSE CERTAIN COVENANTS CONTAINED IN THE EMPLOYMENT AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE, SPECIFICALLY: SECTION 9(B) CONFIDENTIAL
INFORMATION; SECTION 9(C) NO SOLICITATION OR INTERFERENCE; SECTION 9(E)
LITIGATION; AND SECTION 9(G) NON-DISPARAGEMENT.

7. Return of Property. Executive agrees to return, as soon as practicable and no
later than three (3) business days after his/her execution hereof, any and all
property, including duplicates or copies thereof, belonging to the Company,
including, but not limited to: keys, security cards, documents, equipment,
supplies, customer lists, customer information, and confidential information.

8. Business Expense Reports and Reconciliation of Company Charge Card Expenses.
Executive agrees that the severance pay defined in paragraph 2 above shall not
be paid until Executive submits all required business expense reports, if any,
and pays for any and all non-business charges on the Company’s charge card or
otherwise for which he/she is personally responsible.

 

4



--------------------------------------------------------------------------------

9. Severability/Waivers. Executive agrees that if any provision of this
Agreement shall be held invalid or unenforceable, that such provision shall be
modified to the extent necessary to comply with the law, or if necessary
stricken, but the parties agree that the remainder of this Agreement shall
nevertheless remain in full force and effect. No waiver of any term or condition
of this Agreement or any part thereof shall be deemed a waiver of any other
terms or conditions of this Agreement or of any later breach of this Agreement.

10. Confidentiality. The terms of this Agreement shall remain confidential, and
neither Executive nor the Company will publish or publicize the terms of this
Agreement in any manner, unless specifically required to do so by valid law or
regulatory requirement, which, in such case, the disclosing party shall provide
the other party reasonable advance notice. Executive shall not discuss or reveal
the terms of this Agreement to any persons other than his/her immediate family,
personal attorney, and financial advisors.

11. Binding Agreement. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall inure
to the benefit of, and shall be binding upon, Executive and his/her heirs,
personal representatives and successors and assigns. Except to the extent
specifically provided for in paragraphs 1 and 5 above, upon its execution, this
Agreement shall supersede and render null and void any and all previous
agreements, arrangements, or understandings between you and the Company
pertaining to Executive’s employment with the Company, including, but not
limited to the Employment Agreement.

12. Notices. Notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when sent by certified mail, postage
prepaid, addressed to the intended recipient at the address set forth below, or
at such other address as such intended recipient hereafter may have designated
most recently to the other party hereto with specific reference to this Section.

 

5



--------------------------------------------------------------------------------

If to the Company:    The E. W. Scripps Company    28th Floor    312 Walnut
Street    Cincinnati, Ohio 45202    Attn: Jennifer Weber, Senior Vice President,
Human Resources    A.B. Cruz III, Senior Vice President & General Counsel

If to Executive:

13. Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the laws of the State of Ohio. The Parties agree that any
conflict of law rule that might require reference to the laws of some
jurisdiction other than Ohio shall be disregarded. Each Party hereby agrees for
itself and its properties that the courts sitting in Hamilton County, Ohio shall
have sole and exclusive jurisdiction and venue over any matter arising out of or
relating to this Agreement, or from the relationship of the Parties, or from the
Executive’s employment with the Company, or from the termination of the
Executive’s employment with the Company, whether arising from contract, tort,
statute, or otherwise, and hereby submits itself and its property to the venue
and jurisdiction of such courts.

14. Revocation Period. Executive agrees that Executive has read this Agreement
and is hereby advised and fully understands his/her right to discuss all aspects
of this Agreement with Executive’s attorney prior to signing this Agreement.
Executive has carefully read and fully understands all of the provisions of this
Agreement. Executive acknowledges that he/she has been given at least twenty-one
(21) days to discuss, review, and consider all of the terms, conditions, and
covenants of this Agreement. Executive understands that this Agreement does not
become effective or enforceable until seven (7) days after it has been executed
by Executive. During the seven-day period following its execution, Executive may
revoke this Agreement in its entirety by providing written revocation to the
Company by notice to the Company pursuant to Section 12, in which case this
Agreement shall be on no further legal force or effect.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
date(s) specified below.

 

 

  THE E. W. SCRIPPS COMPANY Executive’s Name (Please Print)    

 

  By:  

 

Employee’s Signature                                     (Date)       Its:  

 

 

  Date:                      Witness’s Name (Please Print)    

 

Witness’s Signature                                          (Date)

   

 

7